11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT


West Texas Automotive Group, LLC            * From the County Court
d/b/a Midland Buick GMC Cadillac,             at Law No. 2 of Midland County
                                              Trial Court No. CC17873.

v. No. 11-15-00136-CV                       * April 14, 2016

Cintas-RUS, L.P.,                           * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

   This court has considered the joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed and the cause is remanded to the trial
court. The costs incurred by reason of this appeal are taxed against West Texas
Automotive Group, LLC d/b/a Midland Buick GMC Cadillac.